Citation Nr: 0913821	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1987 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.


REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his left knee 
disability in June 2007.  The examiner noted that there was a 
lot of atrophy of the Veteran's left quadriceps muscle and 
that the Veteran was only able to repeatedly squat up and 
down 3 times, that he was very unstable in performing the 
repetitions and that he experienced a moderate amount of pain 
in performing the repetitions.  The examiner, however, did 
not provide an assessment of the extent of any increase in 
limitation of motion on the repetitive testing.  Therefore, 
the examination report is inadequate for rating purposes.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

It appears that the Veteran was scheduled for another VA 
examination in December 2008, but this examination was 
reportedly cancelled because the Veteran withdrew his claim.  
The record before the Board includes nothing from the Veteran 
indicating that he has withdrawn his appeal.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  If the Veteran has withdrawn his 
appeal, documentation reflecting the 
withdrawal should be associated with the 
claims folder.  If he has not withdrawn 
his appeal, the following should be 
completed.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertaining to 
treatment or evaluation of the Veteran's 
left knee during the period of this 
claim.

3.  Then, the Veteran should be afforded 
an examination to determine the nature 
and extent of all impairment due to his 
service-connected left knee disability.  
The claims folder must be made available 
to and reviewed by the examiner.  

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




